COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Jorge Luis Estrella v. The State of Texas

Appellate case number:     01-17-00162-CR

Trial court case number: 13-DCR-064879

Trial court:               240th District Court of Fort Bend County

         The record is due by April 17, 2017. The reporter’s record was filed on March 7, 2017.
The clerk’s record has not yet been filed. Accordingly, appellant’s brief is not yet due. See TEX.
R. APP. P. 38.6(a) (appellant’s brief is due within 30 days after clerk’s record or reporter’s record
is filed, whichever is later).
        On March 27, 2017, appellant prematurely filed a motion for extension of time to file his
brief. We grant the motion and extend the deadline for appellant’s brief until 30 days after the
clerk’s record is filed in this Court.
       It is so ORDERED.

Judge’s signature: _/s/ Harvey Brown
                    Acting individually       Acting for the Court


Date: March 30, 2017